Exhibit 10.2

Employment Agreement

July 31, 2007

This Employment Agreement (this “Agreement”) is entered into as of the 31st day
of July, 2007 by and between Saks Incorporated (the “Company”) and Ronald L.
Frasch (the “Executive”).

WHEREAS, the Executive is employed by the Company as its President pursuant to
an Employment Agreement dated as of January 9, 2004 (the “2004 Employment
Agreement”); and

WHEREAS, the Company and the Executive desire that the Company continue the
employment of the Executive as President and Chief Merchandising Officer
pursuant to the terms of this Agreement and that the 2004 Employment Agreement
be terminated and be of no further force or effect;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Executive hereby agree as follows:

1. Employment; Term. The Company shall continue to employ the Executive, and
during the Executive’s employment the Executive shall continue to serve, as
President and Chief Merchandising Officer of the Company. The Executive shall
report to the Company’s Chief Executive Officer and the Executive’s place of
business shall be located in New York, New York. The term of this Agreement
shall commence on the date hereof and shall continue until the date on which it
is terminated pursuant to Section 4, 5, 6, 7, 8 or 9 of this Agreement (the
“Employment Termination Date”). On the date hereof, the 2004 Employment
Agreement shall terminate and shall be of no further force or effect.

2. Duties. During his employment, the Executive shall devote substantially all
of his working time, energies and skills to the benefit of the Company’s
business. The Executive shall serve the Company diligently and to the best of
his ability and use his best efforts to follow the policies and directions of
the Company’s Chief Executive Officer and of the Board. The Executive may engage
in charitable, civic or community activities, manage his personal investments
and, with prior approval of the Board of Directors of the Company (the “Board”),
may serve as a director of any other business corporation, provided that such
activities or service do not materially interfere with the Executive’s duties
hereunder or violate the terms of any of the covenants contained in Section 12
hereof.

3. Compensation. During his employment, the Executive’s compensation and
benefits under this Agreement shall be as follows:

(a) Base Salary. The Company shall pay to the Executive a base salary at a rate
of not less than $1,050,000 per year (such base salary at that rate or any
higher rate from time to time in effect, “Base Salary”). Base Salary shall be
paid in installments in accordance with the Company’s normal payment schedule
for its senior executives but not less frequently than monthly. The level of
Base Salary shall be reviewed at such times as the levels of the salaries of
other senior executives are reviewed.



--------------------------------------------------------------------------------

(b) Bonus. The Executive shall be eligible for an annual cash bonus. The bonus
for plan achievement at the threshold level shall be not less than 37.5% of Base
Salary, the bonus for plan achievement at the target level shall be not less
than 75% of Base Salary and the bonus for plan achievement at the maximum level
shall be not less than 107.8% of Base Salary or such higher maximum as may be
provided by the Company’s bonus program, in all circumstances in accordance
with, and subject to, the terms and conditions of the Company’s bonus program in
effect from time to time.

(c) Long-Term Equity Incentive. The Executive shall be eligible for a long-term
equity incentive award, to be granted annually, with specified values for
achievement at the threshold, target and maximum levels. The value of each
annual award for achievement at the target level shall be not less than
$1,000,000 with financial performance targets being comparable to those of other
senior executives.

(d) Special Equity Awards. The Executive shall be eligible for two special
equity awards (the “Special Equity Awards”), with one award being for 75,000
shares of restricted stock vesting in three equal annual installments commencing
on the third anniversary of the date of grant and the other award being for
75,000 performance shares vesting in three annual installments commencing on the
third anniversary of the date of grant based on the average annual compound
growth rate of the price of the Company’s common stock.

(e) Benefits. During the Executive’s employment the Company shall (i) provide
the Executive with transportation services related to business, (ii) reimburse
the Executive for his costs incurred for annual financial and tax planning
services and for annual personal income tax preparation services, in each case
in an amount determined by the Company to be reasonable, (iii) reimburse the
Executive for all reasonable expenses, including travel expenses, incurred for
annual physical examinations at the Mayo Clinic or a comparable medical facility
selected by the Executive, (iv) reimburse the Executive for all reasonable
travel and entertainment expenses incurred in accordance with the Company’s
policies in effect from time to time with respect to its senior executives, and
(v) make available to the Executive each employee benefit applicable to senior
executives. The amount of any expenses eligible for reimbursement during any
taxable year of the Executive shall have no effect upon the amount of expenses
eligible for reimbursement in any other taxable year of the Executive, and each
such expense reimbursement shall be made on or before the last day of the
taxable year of the Executive following the taxable year of the Executive in
which such expense was incurred. In addition, the Executive shall be entitled to
five weeks of paid vacation per calendar year.

(f) Withholding Taxes. The Company shall deduct from the amounts payable to the
Executive pursuant to this Agreement the amount of all required federal, state
and local withholding taxes in accordance with the Executive’s Form W-4 on file
with the Company, and all applicable federal employment taxes.

4. Termination without Cause or for Good Reason. The Company may terminate the
Executive’s employment at any time without “Cause” and the Executive may
terminate his employment at any time for “Good Reason” (as such terms are
defined in Section 4(c) hereof), in the case of termination without Cause, upon
14 days prior written notice given by the Company to the Executive, and in the
case of termination for Good Reason, upon 30 days prior written

 

2



--------------------------------------------------------------------------------

notice given by the Executive to the Company within 90 days following the first
day on which the Executive is aware of the action giving rise to Good Reason,
subject to the Company’s right to remedy the action giving rise to Good Reason
during such 30-day period. The notice given by the Executive shall specify in
detail the reasons for the termination of employment. Upon termination of the
Executive’s employment in accordance with this Section 4, this Agreement shall
terminate, except for the obligations of the Company in this Section 4 and in
Sections 10, 11, 13(f) and 13(h) hereof, and except for the obligations of the
Executive in Sections 11, 12 and 13(h) hereof, each of which will continue in
effect in accordance with its terms.

(a) Prior to a Change in Control. If the Executive’s employment is terminated
prior to a “Change in Control” (as such term is defined in Section 4(c) hereof),
either by the Company without Cause or by the Executive for Good Reason, the
Company shall make the payments and provide the benefits to the Executive as
follows:

(i) The Company shall pay to the Executive within 10 days following the
Employment Termination Date:

(A) the Executive’s current base salary through the Employment Termination Date
to the extent not theretofore paid;

(B) any accrued vacation pay due the Executive as of the Employment Termination
Date to the extent not theretofore paid; and

(C) any expense reimbursement due the Executive as of the Employment Termination
Date to the extent not theretofore paid.

(ii) Provided that the Executive has executed and delivered to the Company, and
has not revoked, the general release in substantially the form attached hereto
as Attachment A (the “Release”), the Company shall make the following payments
and shall provide the following benefits, provided that if the Executive
directly or indirectly engages in conduct that constitutes an Association (as
defined in Section 12(b)(iv)(D) hereof), the Company’s obligation to make the
following payments and to provide the following benefits shall immediately
terminate:

(A) an amount equal to the sum of two times the Executive’s Base Salary and one
times the Executive’s target bonus potential amount of 75% of Base Salary for
the fiscal year during which the termination of employment occurs, which amount
shall, except as otherwise provided in Section 10 hereof, be paid to the
Executive by the Company in 24 equal monthly installments commencing with the
month following the month in which the Employment Termination Date occurs;

(B) the amount of any annual cash bonus earned by the Executive and payable, but
not yet paid, for the fiscal year prior to the fiscal year in which the
Employment Termination Date occurs, with the entire amount of such bonus being
determined in accordance with the applicable formula or the achievement of the
corporate objectives applicable to the Executive and his direct reports, which
bonus shall be paid to the Executive by the Company at the time that bonuses for
such fiscal year are paid to the other senior executives of the Company;

 

3



--------------------------------------------------------------------------------

(C) if the Employment Termination Date occurs during the second six months of
the Company’s fiscal year, the amount of any annual cash bonus earned by the
Executive for the fiscal year in which the Employment Termination Date occurs,
determined following the end of such fiscal year, with the entire amount of such
bonus being determined in accordance with the applicable formula or the
achievement of the corporate objectives applicable to the Executive and his
direct reports, which bonus amount shall be (1) multiplied by a fraction the
numerator of which is the number of days that have elapsed during the fiscal
year in which the Employment Termination Date occurs to and including the
Employment Termination Date and the denominator of which is 365, and (2) paid to
the Executive by the Company at the time that bonuses for such fiscal year are
paid to the other senior executives of the Company; but if the Employment
Termination Date occurs during the first six months of the Company’s fiscal
year, no bonus amount shall be payable for such fiscal year;

(D) the Executive’s unexercisable stock options, unvested shares of restricted
stock, unvested performance shares and unvested Special Equity Awards shall vest
as follows:

(1) performance shares that have been fully earned but are subject to
restrictions on vesting based on time shall vest immediately;

(2) performance shares that have not been earned and are subject to restrictions
on vesting based on the achievement of performance goals shall vest based on the
achievement of such performance goals, such achievement to be determined
following the end of the performance period, with the number of such performance
shares determined to have vested being multiplied by a fraction, the numerator
of which is the number of days between the date of grant of such performance
shares and the Employment Termination Date and the denominator of which is the
number of days between the date of grant of such performance shares and the date
of the end of the performance period, which performance shares shall be paid to
the Executive by the Company at the time that performance shares for such
performance period are paid to the other senior executives of the Company;

(3) the Special Equity Awards shall vest prorata through the end of the fiscal
year in which the Employment Termination Date occurs, with the number of shares
in each unvested installment being multiplied by a fraction, the numerator of
which is the number of days between the date of grant of such award and the
Employment Termination Date and the denominator of which is the number of days
between the date of grant of such award and the date on which such installment
is scheduled to vest;

 

4



--------------------------------------------------------------------------------

(4) unvested shares of restricted stock and unexercisable stock options that are
subject to cliff vesting shall vest prorata, with the number of such unvested
shares of restricted stock or shares subject to such unexercisable stock options
being multiplied by a fraction, the numerator of which is the number of days
between the date of grant of such award and the Employment Date and denominator
of which is the number of days between the date of grant of such award and the
date on which shares of restricted stock or stock options are scheduled to cliff
vest;

(5) unvested shares of restricted stock and unexercisable stock options that
vest in installments shall vest prorata, with the number of shares in each
unvested installment being multiplied by a fraction, the numerator of which is
the number of days between the date of grant of such award and the Employment
Termination Date and the denominator of which is the number of days between the
date of grant of such award and the date on which such installment is scheduled
to vest;

(E) reimbursement of the Executive for the amount expended by the Executive for
the cost of medical insurance coverage under COBRA for the Executive and the
Executive’s dependents during the 18-month period following the Employment
Termination Date; and

(F) for the remainder of the Executive’s lifetime, the Executive shall be
entitled to the normal associate discount in effect from time to time applicable
to active associates of the Company or its successors, provided that the benefit
of such discount shall not exceed $100,000 in any calendar year and no portion
of the unused discount for any calendar year may be carried over to any
succeeding calendar year.

(b) In Anticipation of, Upon or Following a Change in Control. If the
Executive’s employment is terminated in anticipation of, upon or following a
Change in Control either by the Company without Cause or by the Executive for
Good Reason, the Company shall make the payments and provide the benefits to the
Executive as follows:

(i) the Company shall make the payments to the Executive in the amounts and at
the times described in Sections 4(a)(i)(A) (B) and (C); and

(ii) provided that the Executive has executed and delivered to the Company, and
has not revoked, the Release, the Company shall make the following payments and
shall provide the following benefits, provided that if the Executive directly or
indirectly engages in conduct that constitutes an Association (as defined in
Section 12(b)(iv)(D) of this Agreement), the Company’s obligation to make such
payments and to provide such benefits shall immediately terminate:

 

5



--------------------------------------------------------------------------------

(A) not less than eight, and not more than 10, days following the Executive’s
execution and delivery of the Release, or at such other time provided pursuant
to Section 10 hereof, a lump sum amount equal to the sum of two times the
Executive’s Base Salary and one times the Executive’s target bonus potential
amount of 75% of Base Salary for the fiscal year during which the Employment
Termination Date occurs;

(B) not less than eight, and not more than 10, days following the Executive’s
execution and delivery of the Release, the amount of any annual cash bonus
earned by the Executive and payable, but not yet paid, for the fiscal year prior
to the fiscal year in which the Employment Termination Date occurs, with the
portion of the bonus that is based on corporate objectives being paid in
accordance with the applicable formula or the achievement of the corporate
objectives applicable to the Executive and his direct reports, and the portion
of the bonus that is based on personal objectives being paid at the target level
of the achievement;

(C) not less than eight, and not more than 10, days following the Executive’s
execution and delivery of the Release, an amount equal to the product of the
Executive’s target bonus potential amount of 75% of Base Salary for the fiscal
year during which the Employment Termination Date occurs multiplied by a
fraction the numerator of which is the number of days that have elapsed during
the fiscal year in which the termination of employment occurs to and including
the Employment Termination Date and denominator of which is 365;

(D) the amounts and at the times described in Sections 4(a)(ii)(E) and (F);

(E) all of the Executive’s unexercisable stock options, unvested shares of
restricted stock and fully earned performance shares subject to restrictions on
vesting based on time and the target number of performance shares that have not
been earned and are subject to restrictions on vesting based on performance
shall immediately vest in full, provided that all such equity awards shall vest
in full upon a Change in Control in which the shareholders of the Company
receive consideration other than publicly-traded stock; and

(F) Special Equity Awards shall vest prorata through the end of the fiscal year
in which the Employment Termination Date occurs, with the number of shares in
each unvested installment being multiplied by a fraction, the numerator of which
is the number of days between the date of grant of such award and the Employment
Termination Date plus 365, and the denominator of which is the number of days
between the date of grant of such award and the date on which such installment
is scheduled to vest;

 

6



--------------------------------------------------------------------------------

(c) For purposes of this Agreement:

“Cause” shall mean and be strictly limited to: (i) serious willful misconduct;
(ii) commission of a felony arising from specific conduct of the Executive and
having, in the reasonable judgment of the Board, an adverse effect upon the
Executive’s qualifications or ability (personal or professional) to perform his
duties hereunder; (iii) perpetration of a fraud against the Company; or (iv) the
refusal of the Executive to testify, if requested to do so, in any proceeding in
which the testimony requested relates in any manner to the duties of the
Executive as an officer or director of the Company.

“Change in Control” shall have the meaning set forth in the definition of such
term in Section 18(a) of the Saks Incorporated 2004 Long-Term Incentive Plan.

“Good Reason” shall mean: (i) a material diminution in the Executive’s duties,
responsibilities or authority; (ii) any other material breach of the terms of
this Agreement by the Company, it being understood that (A) in anticipation of,
upon or following a Change in Control, any reduction in the Executive’s Base
Salary, annual bonus opportunity, long-term incentive opportunity or severance
payment upon a termination of employment, without the substitution of an
equivalent benefit, shall constitute a material breach of the terms of this
Agreement, and (B) not in anticipation of, upon or following a Change in
Control, any reduction in the Executive’s Base Salary, annual bonus opportunity,
long-term incentive opportunity or severance payment upon a termination of
employment, in any such case below the level specified by this Agreement without
the substitution of an equivalent benefit, shall constitute a material breach of
the terms of this Agreement; (iii) a relocation of the Executive’s principal
place of business that increases the Executive’s commute to his principal place
of business by more than 35 miles; (iv) the failure of the Company to obtain the
assumption agreement from any successor as contemplated in Section 13(g) hereof,
it being understood that if the Executive terminates his employment for Good
Reason as a result of the Company’s failure to obtain such assumption agreement,
the obtaining of such assumption agreement subsequent to such termination of
employment shall have no effect upon the Executive’s rights to receive payments
and benefits upon his termination of employment for Good Reason. Following a
Change in Control, or with respect to an action taken by the Company in
anticipation of a Change in Control, any good faith determination of Good Reason
made by the Executive shall be conclusive, provided that any action that is
remedied by the Company within 30 days after receipt of notice of Good Reason
given by the Executive shall not constitute Good Reason.

5. Termination Due to Retirement. This Agreement shall terminate upon the
Executive’s retirement upon or after the date on which the Executive attains age
65, except that (a) the Executive shall have the right to receive the payments
in the amounts and at the times

 

7



--------------------------------------------------------------------------------

described in Sections 4(a)(i)(A), (B) and (C) hereof and described in
Section 4(b)(ii)(B) hereof; (b) the Executive’s unexercisable stock options,
unvested shares of restricted stock and unvested performance shares shall vest
as described in Section 4(b)(ii)(E) hereof and the unvested Special Equity
Awards shall vest as described in Section 4(a)(ii)(D)(3) hereof; (c) the
Executive shall have the right to receive all benefits in accordance with
Section 3(e) hereof that would be payable upon the Executive’s retirement; and
(d) the Company’s obligations in Sections 11, 13(f) and 13(h) of this Agreement,
and the Executive’s obligations in Sections 11, 12 and 13(h) of this Agreement,
shall continue in effect in accordance with their respective terms.

6. Termination Due to Death. This Agreement shall terminate upon the Executive’s
death, except that (a) the Executive’s estate shall have the right to receive
the payments in the amounts and at the times described in Sections 4(a)(i)(A),
(B) and (C) hereof and described in Section 4(b)(ii)(B) hereof, but without
regard to any delay in payment provided in Section 10 hereof; (b) the
Executive’s unexercisable stock options, unvested shares of restricted stock and
unvested performance shares shall vest as described in Section 4(b)(ii)(E)
hereof and the unvested Special Equity Awards shall vest as described in
Section 4(a)(ii)(D)(3) hereof; and (c) the Executive’s estate shall have the
right to receive all benefits in accordance with Section 3(e) hereof that would
be payable upon the Executive’s death. In addition, the Executive’s estate and
dependents shall have any rights that they may have under COBRA or any other
federal or state law or that are derived independent of this Agreement by reason
of the Executive’s participation in any employee benefit arrangement or plan
maintained by the Company.

7. Termination Due to Disability. If at any time prior to the termination of
this Agreement the Executive shall become disabled, this Agreement and the
Executive’s employment shall continue for a period of 12 months from the date on
which the Executive becomes disabled. The date on which Executive shall be
deemed to have become disabled shall be the date on which the Executive becomes
entitled to receive disability benefits in accordance with the Company’s
short-term disability/sick pay plan. During such 12-month period the Executive
shall continue to receive all payments and benefits provided by this Agreement,
including without limitation the benefits described in Sections 3 and 11 of this
Agreement and the benefits that would be payable upon a termination of the
Executive’s employment as described in Sections 4, 5, 6, 8 or 9 of this
Agreement, less all disability payments received pursuant to the Company’s
short-term disability/sick pay plan or its Group Long-Term Disability Insurance
Policy. If the Executive’s disability continues after the end of such 12-month
period, the Company may terminate this Agreement and the Executive’s employment
for disability (“Disability Termination”). Disputes regarding the existence of
the Executive’s disability shall be resolved by the determination of a physician
selected by the Board who is reasonably acceptable to the Executive. The
Executive shall submit to appropriate medical examinations for purposes of
determining disability. Upon a Disability Termination, the Executive shall be
entitled to (a) the payments in the amounts and at the times described in
Sections 4(a)(i)(A), (B) and (C) hereof and described in Section 4(b)(ii)(B)
hereof; (b) the Executive’s unexercisable stock options, unvested shares of
restricted stock and unvested performance shares shall vest as described in
Section 4(b)(ii)(E) hereof and the unvested Special Equity Awards shall vest as
described in Section 4(a)(ii)(D)(3) hereof; and (c) all other benefits in
accordance with Section 3(e) of this Agreement that would be payable upon such
Disability Termination. Upon a Disability Termination, the Company’s obligations
in Sections 11, 13(f) and 13(h) of this Agreement, and the Executive’s
obligations in Sections 11, 12, and 13(h) of this Agreement, shall continue in
effect in accordance with their respective terms.

 

8



--------------------------------------------------------------------------------

8. Termination by the Executive without Good Reason. The Executive may terminate
his employment hereunder without Good Reason upon 60 days prior written notice
to the Company (or such shorter period as may be permitted by the Board). Upon
such termination, all of the obligations of the Company hereunder shall cease,
except that (a) the Executive shall be entitled to the payments in the amounts
and at the times described in Sections 4(a)(i)(A), (B) and (C) hereof; (b) the
Executive shall be entitled to exercise unexercised stock options, if any, in
accordance with and subject to the plan and the stock option agreement
applicable to such stock options; (c) the Executive’s unvested shares of
restricted stock and unvested performance shares and the unvested Special Equity
Awards shall be forfeited in accordance with and subject to the applicable plan
and the agreements applicable to such awards; and (d) the Executive shall be
entitled to receive all of the benefits in accordance with Section 3(e) of this
Agreement that would be payable upon the Executive’s termination of his
employment without Good Reason. Such termination of employment shall terminate
the Company’s obligations hereunder, but shall not terminate the Executive’s
obligations pursuant to Sections 12 or 13(h) of this Agreement.

9. Termination by the Company for Cause. The Company may at any time terminate
the Executive’s employment hereunder for Cause, effective upon notice given to
the Executive. Upon such termination, all of the rights of the Executive
hereunder shall cease, except as described in Sections 4(a)(i)(A) and (C) hereof
and in clauses (b) and (c) of Section 8 hereof, as applied to a termination for
Cause. Such termination shall terminate the Company’s obligations hereunder, but
shall not terminate the Executive’s obligations under Sections 12 or 13(h) of
this Agreement.

10. Application of IRC Code Section 409A. Notwithstanding any other provision of
this Agreement, if on the Employment Termination Date (a) the Company is a
publicly traded corporation and (b) the Company determines that the Executive is
a “specified employee,” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), then to the extent any amount payable under
this Agreement (i) is payable as a result of the separation of the Executive’s
service, (ii) constitutes the payment of nonqualified deferred compensation
within the meaning of Section 409A of the Code and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of the Employment
Termination Date, such payment shall be delayed until the six-month anniversary
of the Employment Termination Date. This Agreement shall be interpreted and
construed in a manner that avoids the imposition of excise taxes and other
penalties under Section 409A of the Code (“409A Penalties”). In the event the
terms of this Agreement would subject the Executive to 409A Penalties, the
Company and the Executive shall cooperate diligently to amend the terms of this
Agreement to avoid such 409A Penalties, to the extent possible. Notwithstanding
the foregoing, under no circumstance shall the Company be responsible for any
taxes, penalties, interest or other losses or expenses incurred by the Executive
due to any failure to comply with Section 409A of the Code, except that the
Company shall be responsible for such taxes, penalties, interest, losses or
expenses that result from a payment by the Company to the Executive in
contravention of the Executive’s written instructions to the Company, which
payment constitutes an act of negligence by the Company. The Company shall pay
the Executive interest on any severance payment delayed in order to comply with
Section 409A of the Code in accordance with the Company’s policy for other
senior executives of the Company.

 

9



--------------------------------------------------------------------------------

11. Gross-Up Payment.

(a) Amount of Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding, if any payment or distribution by the Company or its affiliated
companies to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 11) (a “Payment”) becomes or would become subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are together referred to as the
“Excise Tax”), then, subject to the next sentences of this Section 11(a), the
Company will make an additional payment to the Executive (a “Gross-Up Payment”)
in an amount such that after payment by the Executive of all taxes (including
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. The Executive will be entitled to a Gross-Up Payment
in accordance with this Section 11(a) only if the Executive’s “parachute
payments” (as such term is defined in Section 280G of the Code) exceed three
hundred thirty percent (330%) of the Executive’s “base amount” (as determined
under Section 280G(b) of the Code) (such product, the “Threshold”). If the
Payment does not exceed the Threshold, the Executive will not receive a Gross-Up
Payment and the amount of the Payment will be reduced to an amount that is one
dollar less than the largest amount that would not become subject to the excise
tax imposed by Section 4999 of the Code and that the Company could pay to the
Executive without loss of deduction under Section 280G(a) of the Code.

(b) Calculations; When Paid. Subject to the provisions of Section 11(c) hereof,
all determinations required to be made under this Section 11, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by a nationally recognized public accounting firm retained by the Company
(the “Accounting Firm”) that will provide detailed supporting calculations both
to the Company and the Executive as soon as practicable following the receipt of
notice from the Executive that there has been a Payment. All fees and expenses
of the Accounting Firm will be borne solely by the Company. Such Gross-Up
Payment, as determined pursuant to this Section 11, shall be paid by the Company
to the Executive promptly following the receipt of the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, the Accounting Firm will furnish the Executive with a written
opinion that failure to report the Excise Tax on the Executive’s applicable
federal income tax return should not result in the imposition of a negligence or
similar penalty or comparable opinion supporting such determination in
accordance with the practices and procedures of the Accounting Firm. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive absent manifest error. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),

 

10



--------------------------------------------------------------------------------

consistent with the calculations required to be made in accordance with this
Section 11. If the Company exhausts its remedies pursuant to Section 11(c) and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm will determine the amount of the Underpayment that has occurred
and any such Underpayment will be promptly paid by the Company to or for the
benefit of the Executive.

(c) IRS Claims. The Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Gross-Up Payment. The Executive will give the notice as
soon as practicable but no later than 10 business days after the Executive is
informed in writing of the claim and will apprise the Company of the nature of
the claim and the date on which such claim is requested to be paid. The
Executive will not pay the claim prior to the expiration of the 30-day period
following the date on which the Executive gives the notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
the claim is due). If the Company notifies the Executive in writing prior to the
expiration of the 30-day period that the Company desires to contest the claim,
the Executive shall (i) give the Company any information reasonably requested by
the Company relating to the claim, (ii) take such action in connection with
contesting the claim as the Company reasonably requests in writing from time to
time, including, without limitation, accepting legal representation with respect
to the claim by an attorney reasonably selected by the Company, (iii) cooperate
with the Company in good faith in order effectively to contest the claim, and
(iv) permit the Company to participate in any proceedings relating to such
claim. The Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 11(c) and subject
to the next two sentences, the Company shall control all proceedings taken in
connection with the contest and, at its sole option, may pursue or forgo any and
all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of the claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute the
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company
determines. If the Company directs the Executive to pay the claim and sue for a
refund, the Company shall advance the amount of the payment to the Executive on
an interest-free basis and shall indemnify and hold the Executive harmless, on
an after-tax basis, from any Excise Tax and income tax (including interest and
penalties with respect thereto) imposed with respect to the advance or with
respect to any imputed income with respect to the advance. With respect to any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive as to which the contested amount is claimed to be
due, the Executive may seek to limit the extension to the contested amount. The
Company’s control of the contest will be limited to issues with respect to which
a Gross-Up Payment would be payable in accordance with this Section 11 and the
Executive will be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(d) Refunds. If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 11(c), the Executive becomes entitled to receive,
and receives,

 

11



--------------------------------------------------------------------------------

any refund with respect to such claim, the Executive shall (subject to the
Company’s compliance with the requirements of Section 11(c)) promptly pay to the
Company the amount of the refund (together with any interest paid or credited on
the refund after taxes applicable to it). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 11(c), a determination
is made that the Executive will not be entitled to any refund with respect to
the claim and the Company does not notify the Executive in writing of its intent
to contest the denial of refund prior to the expiration of 30 days after such
determination, then the advance shall be forgiven and shall not be required to
be repaid and the amount of the advance shall offset, on a dollar-for-dollar
basis, the amount of Gross-Up Payment required to be paid.

(e) Survival. The rights of the Executive, and the obligations of the Company,
in this Section 11 shall survive the termination of the Executive’s employment
and the termination of this Agreement.

12. Protection of the Company’s Confidential Information and Goodwill.

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” includes, without limitation but subject to the next sentence, all
documents and information of the Company or one of more of its subsidiaries, in
all forms and mediums, concerning or evidencing one or more of the following:
sales; costs; pricing; strategies; forecasts and long-range plans; financial and
tax information; personnel information; business, marketing, and operational
projections, plans, and opportunities; and customer, vendor, and supplier
information. Confidential Information excludes any document or information that
is or becomes available to the public other than as a result of any breach of
this Agreement or other unauthorized disclosure by the Executive. Confidential
Information does not have to be designated as such to constitute Confidential
Information.

(b) Non-Disclosure; Non-Competition; and Remedies.

(i) The Executive acknowledges and agrees that (A) the business of the Company
and its affiliates is highly competitive, (B) that the Company and its
affiliates have expended considerable time and resources to develop goodwill
with its customers, vendors, and others and to create, exploit, and protect
Confidential Information, (C) the Company and its affiliates must continue to
prevent the dilution of their goodwill and unauthorized use and disclosure of
Confidential Information to avoid irreparable harm to their businesses, (D) the
Executive’s participation in the business activities of the Company and its
affiliates is and will be integral to the continued operation, goodwill, and
success of the business of the Company and its affiliates, (E) the Executive
will be creating Confidential Information, and (F) the Executive will have
access to Confidential Information that could be used by third parties in a
manner that would be detrimental to the competitive position of the Company or
one of its affiliates.

(ii) The Company acknowledges and agrees that the Executive will need the
benefits and use of the goodwill of the Company and its affiliates and
Confidential Information in order for the Executive to properly perform the
Executive’s responsibilities in accordance with this Agreement. The Company will
provide the Executive immediate access to new and additional Confidential
Information and

 

12



--------------------------------------------------------------------------------

authorizes the Executive to engage in activities that will create new and
additional Confidential Information. The Executive acknowledges and agrees that
the Executive will benefit from access to Confidential Information, including
without limitation as a result of the Executive’s increased earnings and earning
capacity.

(iii) Accordingly, the Executive agrees that:

(A) All Confidential Information will remain the sole and exclusive property of
the Company and its affiliates;

(B) The Executive will protect and safeguard all Confidential Information;

(C) The Executive will hold all Confidential Information in strictest confidence
and not, directly or indirectly, disclose or divulge any Confidential
Information to any person other than an employee of the Company or one of its
affiliates to the extent necessary for the proper performance of the Executive’s
responsibilities unless authorized to do so by the Company or compelled to do so
by law or valid legal process;

(D) If the Executive believes the Executive is compelled by law or valid legal
process to disclose or divulge any Confidential Information, the Executive will
notify the Company in writing sufficiently in advance of any such disclosure to
give the Company the opportunity to take all actions necessary to protect the
interests of the Company or its affiliates against such disclosure;

(E) At the end of the Executive’s employment pursuant to this Agreement for any
reason or at the request of the Company at any time, the Executive will return
to the Company all copies of all Confidential Information in all tangible forms
and mediums; and

(F) Absent the promises and representations of the Executive in this
Section 12(b)(iii) and in Section 12(b)(iv) below, the Company would not provide
the Executive with Confidential Information, would not authorize the Executive
to engage in activities that would create new and additional Confidential
Information, and would not enter into this Agreement.

(iv) The Executive agrees to not engage in a Prohibited Activity for the period
beginning on the date of this Agreement and ending 12 months from the date of
termination of the Executive’s employment for any reason. “Prohibited Activity”
means any one or more of the following:

(A) Directly disparaging the Company or any of its affiliates, or any operations
of the Company or any of its affiliates, or any current or future officer,
director, or employee of the Company or any of its affiliates.

 

13



--------------------------------------------------------------------------------

(B) Whether on the Executive’s own behalf or on behalf of any other individual,
partner, firm, corporation, or business organization, either directly or
indirectly soliciting or inducing or attempting to solicit or induce any person
who is then employed by the Company or any of its affiliates to leave that
employment.

(C) Whether on the Executive’s own behalf or on behalf of any other individual,
partnership, firm, corporation, or business organization, either directly or
indirectly soliciting or inducing, or attempting to solicit or induce any person
who is then a customer, supplier, or vendor of the Company or any of its
affiliates to cease being a customer, supplier, or vendor of the Company or to
divert all or any part of such person’s or entity’s business from the Company or
any of its affiliates.

(D) Associating, directly or indirectly, as an employee, officer, director,
agent, partner, owner, stockholder, representative, consultant, or vendor with,
for, or on behalf of any Competitor (as defined below in this
Section 12(b)(iv)(D)) (each an “Association”), unless the Company in the
exercise of its reasonable discretion has approved each Association in
accordance with the following sentence. The Company’s approval for an
Association will be evidenced exclusively by a written agreement that has been
executed and delivered by, and is legally binding on, the Company and the
Executive, that includes terms and conditions that the Company deems reasonably
necessary to preserve its goodwill and the confidentiality of the Confidential
Information in accordance with this Agreement, and that includes all other terms
and conditions that the Company determines in its sole discretion are reasonably
necessary under the circumstances. The restrictions in the foregoing sentences
of this Section 12(b)(iv)(D) apply to the Executive’s direct and indirect
performance of the same or similar activities the Executive has performed for
the Company or any of its affiliates and to all other activities that reasonably
could lead to the use or the disclosure of Confidential Information. The
Executive will not have violated this Section 12(b)(iv)(D) solely as a result of
the Executive’s investment in capital stock or other securities of a Competitor
or any of its Affiliates (as defined below in this Section 12(b)(iv)(D)) listed
on a national securities exchange or actively traded in the over-the-counter
market if the Executive and the members of the Executive’s immediate family
together do not, directly or indirectly, hold more than one percent of all such
shares of capital stock or other securities issued and outstanding. For purposes
of this Section 12(b)(iv)(D), the term “Competitor” means each of The Neiman
Marcus Group, Inc., Barney’s New York, Inc., Nordstrom, Inc., and the
Bloomingdale’s division of Federated Department Stores, Inc., and the Affiliates
and successors of each of them. For purposes of this Section 12(b)(iv)(D),
“Affiliate” means with respect to a specific corporation, limited liability
company, general or limited partnership, sole proprietorship, or other for
profit or non-profit business organization or association (each the “subject
entity”), any other corporation, limited liability company, general or limited
partnership, sole proprietorship, or other for

 

14



--------------------------------------------------------------------------------

profit or non-profit business organization or association directly or indirectly
controlling or controlled by or directly or indirectly under common control with
the subject entity.

(v) The Executive acknowledges and agrees that (A) the restrictions contained in
this Section 12(b) are ancillary to an otherwise enforceable agreement, (B) the
agreements and undertakings of the Company in this Agreement and the Executive’s
position and responsibilities with the Company give rise to, and are valid
consideration for, the Company’s interest in restricting the Executive’s
post-employment activities, (C) the restrictions are reasonably designed to
enforce the Executive’s agreements and undertakings in this Section 12(b) and
the Executive’s common-law obligations and duties owed to the Company and its
affiliates, (D) the restrictions are reasonable and necessary, valid and
enforceable under New York law, and do not impose a greater restraint than
reasonably necessary to protect the goodwill and other legitimate business
interests of the Company and its affiliates and the Confidential Information,
(E) the agreements and undertakings of the Company and the Executive in this
Section 12(b) are not contingent on the duration of the Executive’s employment
with the Company; and (F) absent the agreements and undertakings made by the
Executive in this Section 12(b), the Company would not provide the Executive
with Confidential Information, would not authorize the Executive to engage in
activities that would create new and additional Confidential Information, and
would not have entered into this Agreement.

(vi) Without limiting the right of the Company to pursue all other legal and
equitable remedies available for violation by the Executive of the Executive’s
agreements in this Section 12, the Executive agrees that such other remedies
cannot fully compensate the Company for any such violation and that the Company
will be entitled to injunctive relief to prevent any such violation or any
continuing violation. The Company will be entitled to recover its attorneys’
fees, expenses, and court costs, in addition to any other remedies to which the
Company may be entitled if the Executive breaches this Section 12. The Executive
will be entitled to recover the Executive’s attorneys’ fees, expenses, and court
costs, in addition to any other remedies to which the Executive may be entitled
if the Executive prevails in such injunctive proceeding.

(vii) The Executive will forfeit all unexercised, unearned, and unpaid awards
under the Plans, including, but not by way of limitation, awards earned but not
yet paid, all unpaid dividends and dividend equivalents, and all interest, if
any, accrued on the foregoing if the Executive, without the written consent of
the Company, engages directly or indirectly in an association that constitutes
an Association.

(viii) If within six months following the Executive’s termination of employment
the Executive, without the written consent of the Company, engages directly or
indirectly in an association that constitutes an Association, the Executive will
be required to pay to the Company an amount in cash equal to the sum of the
following: (A) with respect to awards made under the Plans consisting of stock
options and stock appreciation rights, the amounts realized in connection with
the Executive’s exercise of the options or the settlement of the stock
appreciation rights on or after, or within six months prior to, the Executive’s
termination of employment; and (B) with respect to

 

15



--------------------------------------------------------------------------------

awards made under the Plans consisting of restricted stock, restricted stock
units, performance shares, performance share units, and performance units, the
value of the awards that vested on or after, or within six months prior to, the
Executive’s termination of employment, which value will be determined as of the
date of vesting.

(ix) Section 12(b)(vii) and (viii) hereof will be void and of no legal effect
upon a Change in Control.

(x) If in any action before any court or agency legally empowered to enforce the
agreements contained in this Section 12 any term, restriction, or agreement
contained in this Section 12 is found to be unreasonable or otherwise not
permitted by applicable law, then such term, restriction, or agreement will be
deemed modified to the extent necessary to make it enforceable by such court or
agency.

(xi) The agreements of the Executive contained in this Section 12 will survive
the end of the Executive’s employment by the Company for any and all reasons.

13. General Provisions.

(a) Notices. Any notice to be given hereunder by either party to the other may
be effected in writing by personal delivery, mail, overnight courier, or
facsimile. Notices shall be addressed to the parties at the addresses set forth
below, but each party may change the party’s address by written notice in
accordance with this Section 13(a). Notices shall be deemed communicated as of
the actual receipt or refusal of receipt.

If to the Executive:

Ronald L. Frasch

Saks Incorporated

12 East 49th Street

New York, New York 10017

If to the Company:

Saks Incorporated

12 East 49th Street

New York, New York 10017

Attention: Executive Vice President and General Counsel

(b) Enforceability; Partial Invalidity. This Agreement shall be enforceable by
the Company and by the Executive in accordance with its terms; provided,
however, that if any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
will, nevertheless, continue in full force and without being impaired or
invalidated in any way.

(c) Entire Agreement. This Agreement supersedes any and all prior agreements
between the Company and the Executive relating to the subject matter hereof,
including the 2004 Employment Agreement, all of which agreements, including the
2004

 

16



--------------------------------------------------------------------------------

Employment Agreement, shall be terminated and shall be of no further force or
effect; provided, however, that any prior awards of stock options, restricted
stock, performance shares or other forms of incentive compensation evidenced by
a written instrument or by an action of the Board, except to the extent that the
terms thereof are inconsistent with the terms of this Agreement, shall remain in
full force and effect. Each party to this Agreement acknowledges that no
representations, inducements or agreements, oral or otherwise, that have not
been embodied herein will be valid or binding. Any modification of this
Agreement will be effective only if it is in writing signed by the parties
hereto.

(d) Resignation. If the Executive’s employment is terminated, the termination
will be deemed to constitute the Executive’s resignation as an officer and
director of the Company (and all of its subsidiaries) and as a member of each
committee and working or operating group established by the Company, as the case
may be, effective as of the date of such termination. Upon termination of
employment, the Executive will return to the Company upon such termination any
of the following which contain confidential information: all documents,
instruments, papers, facsimiles, and computerized and electronic information
that are the property of the Company or its subsidiaries.

(e) Headings. The section and subsection headings are for convenience of
reference only and will not define or limit the provisions of such sections and
subsections.

(f) Attorneys’ Fees. Subject to the next sentence, if any contest or dispute
arises under this Agreement involving the termination of the Executive’s
employment with the Company or involving the failure or refusal of the Company
to perform fully this Agreement in accordance with its terms, the Company will
reimburse the Executive, on a current basis, for all legal fees and expenses, if
any, incurred by the Executive in connection with the contest or dispute,
together with interest thereon at a rate equal to the “Prime Rate” as published
under “Money Rates” in The Wall Street Journal from time to time in effect, but
in no event higher than the maximum legal rate permissible under applicable law,
such interest to accrue from the date the Company receives the Executive’s
statement for such fees and expenses through the date of payment of the
interest. If the resolution of the contest or the dispute includes a finding
denying, in total, the Executive’s claims in the contest or the dispute, the
Executive will be required to reimburse the Company, over a period of 12 months
from the date of the resolution, for all sums advanced to the Executive pursuant
to this Section 13(f).

(g) Successors and Assigns; Transfer of Obligations. This Agreement shall be
binding upon, and shall inure to the benefit of, the Company and its successors
(including without limitation by merger or otherwise by operation of law) and
permitted assigns of each and the Executive and the Executive’s heirs, executors
and other legal representatives, and permitted assigns. If the Company complies
with the following sentences of this Section 13(g), the Company may transfer or
delegate its obligations under this Agreement with respect to the Executive to
any acquiror of, or other successor to, all or substantially all of the business
of the Company (whether direct or indirect, by purchase of assets or the Company
common stock, merger, consolidation, or otherwise) (the “Acquiror”), which
transfer or delegation to the Acquiror will not terminate, or be deemed to
constitute a termination of, this Agreement or termination of the Executive’s
employment for any purpose. The Company’s rights in the preceding sentence are
subject to the condition that the Acquiror first delivers to the Executive

 

17



--------------------------------------------------------------------------------

the Acquiror’s binding and enforceable written agreement, in form and substance
reasonably satisfactory to the Executive, to assume and perform unconditionally
the obligations of the Company in this Agreement in accordance with their terms
(a “Successor Agreement”). The Acquiror may not terminate the Successor
Agreement without the Executive’s prior written consent.

(h) Cooperation. The Executive will reasonably cooperate in good faith with the
Company as and when requested by the Company with regard to all current and
future internal and government inquiries and investigations, litigation and
administrative agency proceedings, and other legal or accounting matters. The
Executive’s cooperation will include, without limitation but subject to the
Executive’s availability at times and places that do not unreasonably interfere
with the Executive’s reasonable personal and business obligations, (i) being
available for, and providing information to the Company and its legal,
accounting, and other representatives during, in-person meetings and interviews
and by telephone and (ii) being available for and providing depositions and
other sworn testimony. Subject to the next sentences, following the termination
of this Agreement the Company will reimburse the Executive for all reasonable
out-of-pocket expenses (including without limitation legal fees and expenses)
the Executive incurs to comply with this subsection, and pay to the Executive a
stipend of $4,000 per day or partial day the Executive is required to provide
services in accordance with this subsection. The Company will not be required to
pay the stipend to the Executive for time incurred by the Executive to prepare
for and comply with (A) subpoenas issued by or at the request of a governmental
authority in connection with any inquiry or investigation conducted by the
governmental authority (an “Inquiry”) or (B) other requests for information or
testimony from a governmental authority in connection with an Inquiry. The
Company’s obligation to reimburse the Executive for legal fees and expenses is
subject to the requirements of the Company’s Amended and Restated Charter and
Amended and Restated Bylaws and the Tennessee Business Corporation Act, in each
case as in effect at the time of reimbursement. Nothing in this subsection
limits the Executive’s rights under the Indemnification Agreement.

(i) Arbitration. Except as provided in Section 12(b)(vi) of this Agreement, all
disputes and controversies between the Company and the Executive, whether
arising out of or relating to this Agreement, the breach of this Agreement, or
otherwise, will be settled by arbitration before a single arbitrator in New
York, New York, administered by the American Arbitration Association (the “AAA”)
in accordance with its Commercial Arbitration Rules then in effect, and judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction. The single arbitrator will be selected by the mutual agreement of
the Company and the Executive, unless they are unable to agree to an arbitrator,
in which case, the arbitrator will be selected under the procedures of the AAA.
The arbitrator will have the authority to award any remedy or relief that a
court of competent jurisdiction could order or grant, including, without
limitation, the issuance of an injunction. However, the Company and the
Executive each may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over the dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this Section 13(i) or an award rendered in
accordance with it, or to obtain interim relief, none of the Company, the
Executive, or an arbitrator may disclose the existence, content, or results of
any arbitration without the prior

 

18



--------------------------------------------------------------------------------

written consent of the Company and the Executive. The Company and the Executive
acknowledge that this Agreement evidences a transaction involving interstate
commerce. Notwithstanding any choice of law provision included in this
Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this subsection.

(j) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the New York without regard to principles of
conflicts of laws.

 

SAKS INCORPORATED By:  

/s/ Christine A. Morena

Name:   Christine A. Morena Title:   EVP - Human Resources  

/s/ Ronald L. Frasch

  Ronald L. Frasch

 

19



--------------------------------------------------------------------------------

Attachment A

General Release

Saks Incorporated (the “Company”) and Ronald L. Frasch (the “Executive”) enter
into this Release (this “Release”) on                     .

Preliminary Statement

The Company and Executive are parties to an Employment Agreement dated as of
July 31, 2007 (the “Agreement”). As a condition to the receipt of specified
benefits that may be paid following the date of this Release (the “Benefits”)
pursuant to the Agreement, the Executive has agreed to execute this Release.

Terms and Conditions

In consideration of the covenants and mutual promises contained in this
Agreement, the Company and the Executive agree as follows:

1. Subject to the next sentence, the Executive, on behalf of the Executive and
anyone claiming through the Executive, hereby agrees not to sue the Company or
any of its divisions, subsidiaries, affiliates or other related entities of the
above specified entities (whether or not such entities are wholly owned) or any
of the past, present or future directors, officers, administrators, trustees,
fiduciaries, employees, agents or attorneys of the Company or any of such other
entities, or the predecessors, successors or assigns of any of them (the
“Released Parties”), and agrees to release and discharge, fully, finally and
forever, the Released Parties from any and all claims, causes of action,
lawsuits, liabilities, debts, accounts, covenants, contracts, controversies,
agreements, promises, sums of money, damages, judgments and demands of any
nature whatsoever, in law or in equity, both known and unknown, asserted or not
asserted, foreseen or unforeseen, which the Executive ever had or may presently
have against any of the Released Parties arising from the beginning of time up
to and including the date on which this Release is signed and delivered to the
Company, including, without limitation, all matters in any way related to the
Executive’s employment by the Company, the terms and conditions thereof, any
failure to promote the Executive and the termination or cessation of the
Executive’s employment with the Company, and including, without limitation, any
and all claims arising under the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination in
Employment Act of 1967, as amended, the Older Workers’ Benefit Protection Act of
1990, the Family and Medical Leave Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act of 1974, the New York State Human Rights
Law, the New York City Human Rights Law or any other federal, state, local or
foreign statute, regulation, ordinance or order, or pursuant to any common law
doctrine. Nothing contained in this Release will apply to, or release the
Company from, any (i) obligation of the Company contained in the Agreement or
(ii) vested benefit with respect to the Executive pursuant to any employee
benefit or equity plan of the Company (other than the Saks Incorporated Amended
and Restated 2000 Change of Control and Material Transaction Severance Plan and
any other severance or retention program or practice). The Executive
acknowledges that the consideration offered in connection with the Agreement was
and is in part



--------------------------------------------------------------------------------

for this Release and such portion of such consideration is accepted by the
Executive as being in full accord, satisfaction, compromise and settlement of
any and all claims or potential claims, and the Executive expressly agrees that
the Executive is not entitled to, and will not receive, any further recovery of
any kind from the Company or any of the other Released Parties, and that in the
event of any further proceedings whatsoever based upon any matter released
herein, neither the Company nor any of the other Released Parties will have any
further monetary or other obligation of any kind to the Executive, including any
obligation for any costs, expenses or attorneys’ fees incurred by or on behalf
of the Executive, except as provided in the Agreement.

2. The Executive expressly represents and warrants that the Executive is the
sole owner of the actual and alleged claims, demands, rights, causes of action
and other matters that are released herein, that the same have not been
transferred or assigned or caused to be transferred or assigned to any other
person, firm, corporation or other legal entity, and that the Executive has the
full right and power to grant, execute and deliver the general release,
undertakings and agreements contained herein.

3. THE EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS THE EXECUTIVE MAY HAVE AS OF THE DATE THE EXECUTIVE SIGNS THIS RELEASE
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 (“ADEA”). THE EXECUTIVE FURTHER AGREES:
(A) THAT THE EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND
VOLUNTARY AND IN COMPLIANCE WITH THE OLDER WORKER’S BENEFIT PROTECTION ACT OF
1990; (B) THAT THE EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT
CERTAIN BENEFITS CALLED FOR IN THE AGREEMENT TO BE PAID FOLLOWING THE DATE OF
THIS RELEASE WOULD NOT BE PROVIDED TO ANY EXECUTIVE TERMINATING HIS OR HER
EMPLOYMENT WITH THE COMPANY WHO DID NOT SIGN A RELEASE SIMILAR TO THIS RELEASE,
THAT SUCH BENEFITS WOULD NOT HAVE BEEN PROVIDED IN THEIR ENTIRETY HAD THE
EXECUTIVE NOT SIGNED THIS RELEASE, AND THAT SUCH BENEFITS ARE IN EXCHANGE IN
PART FOR THE SIGNING OF THIS RELEASE; (D) THAT THE EXECUTIVE HAS BEEN ADVISED IN
WRITING BY THE COMPANY TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
RELEASE; (E) THAT THE COMPANY HAS GIVEN THE EXECUTIVE A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS RELEASE; (F) THAT THE
EXECUTIVE REALIZES THAT FOLLOWING THE EXECUTIVE’S EXECUTION OF THIS RELEASE, THE
EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY WRITTEN NOTICE
TO THE UNDERSIGNED, AND (G) THAT THIS RELEASE WILL BE VOID AND OF NO FORCE AND
EFFECT IF THE EXECUTIVE CHOOSES TO SO REVOKE, AND IF THE EXECUTIVE CHOOSES NOT
TO SO REVOKE, THAT THIS RELEASE THEN BECOMES EFFECTIVE AND ENFORCEABLE.

4. The Agreement and this Release constitute the entire agreement and
understanding between the parties. The Executive has not relied on any oral
statements that are not expressly stated in the Agreement, the Indemnification
Agreement or this Release.

 

2



--------------------------------------------------------------------------------

5. This Release will be governed by, and construed and enforced in accordance
with, the internal laws of the State of New York without regard to the principle
of conflicts of laws.

 

 

Ronald L. Frasch SAKS INCORPORATED By:  

 

Name:  

 

Title:  

 

 

3